Six Months Ended June 30, Years Ended December 31, INCLUDING INTEREST ON DEPOSITS Earnings: (Loss) income before income taxes ) Fixed charges Interest capitalized during the period, net of amortization of previously capitalized interest - ) - - Earnings, for computation purposes ) ) ) Fixed charges: Interest on deposits, borrowed funds and juniorsubordinated debt, expensed or capitalized Portion of rents representative of interest factor (1) Fixed charges Preferred stock dividend requirements - Fixed charges and preferred stock dividend requirements Ratio of earnings to combined fixed charges and preferred stock dividend requirements, including interest on deposits (2) n/a n/a n/a n/a EXCLUDING INTEREST ON DEPOSITS Earnings: Income before income taxes ) Fixed charges Interest capitalized during the period, net ofamortization of previously capitalized interest - ) - - Earnings, for computation purposes ) Fixed charges: Interest on borrowed funds and juniorsubordinated debt, expensed or capitalized Portion of rents representative of interest factor (1) Fixed charges Preferred stock dividend requirements - Fixed charges and preferred stock dividend requirements Ratio of earnings to combined fixed charges and preferred stock dividend requirements, excluding interest on deposits (3) n/a n/a n/a n/a (1)Amount represents one-third of all rental expense (the proportion deemed representatative of the interest factor) (2)The ratio of earnings to fixed charges was less than one-to-one for the years ended December 31, 2010 and 2009 and the six months ended June 30, 2011 and June 30, 2010.Earnings were insufficient to cover fixed charges by $176.1 million, $31.3 million, $68.6 million and $101.5 million, respectively, for those periods. (3)The ratio of earnings to fixed charges, excluding interest on deposits was less than one-to-one years ended December 31, 2010 and 2009 and the six months ended June 30, 2011 and June 30, 2010.Earnings were insufficient to cover fixed charges by $176.1 million, $31.3 million, $68.6 million and $101.5 million, respectively, for those periods.
